Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
For applicant’s benefit, portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, including disclosures that teach away from the claims. See MPEP 2141.02 VI.  
“The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments. Merck & Co. v.Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) See MPEP 2123.


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/20/22 has been entered.

Response to Arguments
Applicant's arguments filed 10/20/22 have been fully considered but they are not persuasive. 
Initially, it is noted that the amendments to the specification and the drawings are acknowledged and accepted. However, a new drawing objection is set forth.
The previous rejection under 35 USC 112(b) is overcome. However, in light of the amendments, at least one new rejection is set forth thereunder.
In light of the amendments, a new rejection under 35 USC 112(a) is set forth.
Regarding the prior art rejection, the applicant argues that the amended claims distinguish over the prior art because Odachi et al utilize BS-MUSIC whereas the amended claims use MUSIC, as supposedly expressed by the added language “selects one antenna element of an antenna array at a time and uses data from each of the antenna elements in the antenna array to produce a pseudo-spectrum” and a device comprising “exactly one antenna.” It is noted that the applicant’s specification does not attribute anything novel regarding sequential or simultaneous reception of a signal and in fact substantially states that the two are alternative equivalents, see 7:27+ of the specification (also [0021] of the PGPUB). The original specification neither noted any patentable significance nor were any claims directed to such.  Rather, the language is added in an attempt to assert novelty over the prior art even though the specification is limited to a teaching of switching antenna elements only with respect to the front end in order to use a single channel (i.e. LNA, mixer, ADC) to fill a second memory with the data, though further contemplating the substantial equivalence to simultaneous measurements if using a respective plurality of channels for each antenna to digitize and store the received signals. The applicant fails to show where in the specification as originally filed, the amendment is supported. Additionally, the amendment is an attempt to assert patentable significance to a supposed particular MUSIC algorithm while negating the use of variations thereof, e.g. BS-MUSIC, contrary to the original claims and the specification which clearly indicated the non-significance of the variation of MUSIC algorithms in light of the numerous teachings in the specification, see 1:14+ (or [0002] of PGPUB), 11:25-12:15 (or [0030]-[0031] of the PGPUB) and 18:27-19:4 (or [0055] of the PGPUB). The algorithm still calculates the spectrum, and still determines the same information that can be used. According to the specification, the alleged difference over the prior art is simply the amount of data stored in light of the low-resolution search and the high-resolution search limited to a particular direction, however, the specifics of the MUSIC algorithm or its variations are not.  Finally, Odachi et al show a switch for selecting antenna elements. For reasons set herein and below, the arguments are not persuasive and the claims are not patentable over the prior art, particularly, Odachi et al.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the selecting of one antenna at a time (claims 1-15) as well as exactly one antenna in communication with a wireless receiver (claims 16-19) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The amendments directed to a method of an angle of arrival or angle of departure algorithm selecting one antenna at a time is not supported by the specification as originally filed. As disclosed in an embodiment for determining angle of arrival wherein the locator is associated with a plurality of antenna elements, the switching is performed at the front end of the receiver, e.g. network interface, so as to utilize a single LNA and merely provides I/Q data which is stored in a second memory device. The algorithm does not select the antenna elements nor is there an adequate disclosure for the AoA/AoD algorithm providing any manner in which the AoA/AoD algorithm controls the antenna switching. More specifically, regarding an embodiment for angle of departure (e.g. FIG. 3), the only showing of the locator is with a single antenna; the specification does not disclose a manner of determining angle of departure wherein the locator includes a plurality of antenna elements that are switchable. Thus, in an embodiment wherein the locator includes a plurality of antenna elements that are switchable, the specification is silent as how the AoA/AoD algorithm controls the antenna switching while in the embodiment of determining angle of departure, there is no disclosure of the locator antenna switching antenna elements since the disclosure is limited to a beacon that includes switchable antennas and the locator having a single antenna. Finally, the specification, as originally filed, fails to adequately describe (or enable) how a locator with exactly one antenna is capable of determining angle of arrival information. The disclosure is limited to determining an angle of departure when the locator has exactly one antenna but does not support a disclosure for determining an angle of arrival when the locator has a single antenna. Thus, the claims as presently amended include subject matter that was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. 
Claims 16-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for optimizing the computation of angle of departure, the device knows the geometry of the antenna array of a beacon, the switching sequence, and switching timings for the beacon in order to know which IQ-data sample and which element of the antenna array of the beacon are associated with one another, does not reasonably provide enablement for (1) determining an angle of arrival nor (2) angle of departure absent knowledge of the geometry of the antenna array of a beacon, the switching sequence, and switching timings for the beacon, which are essential to the practice of the algorithm.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. The specification is limited to a teaching, wherein there is but a single antenna at the locator device, to determining an angle of departure and also necessarily requiring the information associated with the beacon’s geometry of the antenna array, the switching sequence antenna elements, and the switching timings of the antenna elements. However, the specification does not disclose how the angle of arrival is determined using a single antenna at the locator nor does it enable how angle of departure is capable of being determined without having knowledge of the aforesaid information which is deemed essential to the enablement of the full scope of the claimed subject matter.  Compliance with the enablement requirement of 35 U.S.C. § 112, ¶ 1, requires that the specification enable the full scope of every claim. Automotive Techs. Int’l, Inc. v BMW of N. Am., Inc., 501 F.3d 1274 (Fed. Cir. 2007). It is the specification and not the knowledge of one skilled in the art that must supply the novel aspects of an invention in order to constitute adequate enablement Automotive Techs. Int’l, Inc. v BMW of N. Am., Inc., 501 F.3d 1283. After consideration of the Wands factors, one of ordinary skill in the art would require undue experimentation to make and/or use the claimed subject matter on the basis of the scope of the claim.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim language “wherein the angle of arrival or angle of departure algorithm is an angular-domain search-based algorithm is MUSIC algorithm . . .” is grammatically improper. This is present in each of independent claims 1, 10 and 16.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-12, 14-16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Odachi et al (6,377,213).
Odachi et al disclose a method and apparatus for determining a wave arrival direction by the use of a direction finding algorithm, such as a variation of MUSIC (e.g. BS-MUSIC). The system comprises an antenna array 11 comprising a plurality of antenna elements (6:42+) coupled to a beamforming means including phase shifters 12, switches 13 which are selectively controlled by a controller 17, a receiver 15 and a processor, e.g., an arrival direction estimation circuit 16.  The direction information may be one dimension (azimuth only) or two dimensions (azimuth and elevation), see 7:39+and 17:50+. The arrival direction estimation circuit 16 is described as an algorithm, exemplified as a variation of MUSIC as Beam-Space MUSIC, which is exemplified in FIG. 4 and its description. An evaluation function PMU(ϴ) is equivalent to the pseudo-spectrum which is used to estimate the angle information when the value suddenly shows large (9:6+). FIG. 5 exemplifies the processes involved,

    PNG
    media_image1.png
    897
    579
    media_image1.png
    Greyscale

A first antenna beam of a wide beam width, i.e. a low angular resolution, is formed by using only a part of the plurality of antenna elements 111, 112, . . . , 11m constituting the array antenna (step S1). The direction of the first antenna beam is scanned to cover the entire azimuth (step S2), representing a first scanning range (as noted above, the scanning may also be two dimensional).  A wave arrival direction is roughly estimated at first by scanning the entire azimuth with the first antenna beam according to the BS-MUSIC (step S3). A second narrow antenna beam, that is, a second antenna beam of sharp directivity with a high angular resolution, is formed by using a larger number of antenna elements than those used for estimating the first arrival direction, for example, by using the whole antenna elements 111, 112, . . . , 11m (step S4). The direction of the second antenna beam (a scanning range) is determined based on the result of the first rough estimation of arrival direction (step S5). Based on the second antenna beam used for scanning the part of directions, representing a second range that is smaller than the first range, the second arrival direction is estimated in detail according to the BS-MUSIC. This is further exemplified in FIG. 7 and its description (10:18+ In one example, the antenna comprises a patch and has a beam pattern of which the half-beamwidth is 90°, and thus meets the scope of a “low angular resolution is 5° or more” as well as “10° or more.” The second narrow beam is exemplified as scanning a range of about -10° to +10° which represents the second scanning range comprising 20°. The wide beamwidth beam is moved a plurality of times to obtain the entire first angular range as is the narrow beamwidth beam over the second angular range (e.g. 12:4+). As disclosed by Odachi et al, it is possible to precisely estimate wave arrival direction in a short time and in a small volume of calculation, by carrying out a first rough estimation of a wide range with a wide antenna beam, and then by carrying out a second detailed estimation of arrival direction by scanning only the direction obtained by the first estimation, with a narrow antenna beam, thus suggesting the reduction of the size of memory due to the reduction in the size of data required (e.g., 11:45-12:32).  Odachi et al teach various intended uses for determining an arrival direction including tracing of a flying object or a detecting of its arrival direction by radar which encompasses the uses of wayfinding and determining spatial position since each represents a use of the information with respect to a direction and moreover, tracing anticipates the monitoring of position over time. Since the broad beam/search encompasses a search range of, for example, ϴ using two low angular resolution ϴ/2 beams and the fine search encompasses a smaller search range, i.e. one of the two ϴ/2 beams, by two high angular resolution beams, i.e. ϴ/4 beams, the amount of data required to be stored for the coarse matrix and result matrix is minimal and deemed to be less than 10 kB. Odachi et al teach the conventionality, as shown in FIG. 1, of a high-frequency switch 202 which sequentially selects high-frequency signals output from antenna elements 201. Only one high-frequency signal is input to one receiver 203 at one time. A reception signal from the receiver 203 is guided to an arrival direction estimation circuit 204, and a calculation similar to that of the MUSIC is carried out (2:11+). Odachi et al also show the conventionality of one alternative technique, as exemplified in FIG. 2, high-frequency signals for the beams are sequentially received by a receiver 213, and a wave arrival direction is estimated by an arrival direction estimation circuit 214 based on the reception signals. The difference of algorithms between the MUSIC and the BS-MUSIC is that, according to the BS-MUSIC, a calculation expression includes a weight vector multiplied to a high-frequency signal from each antenna element 211 when an antenna beam has been formed. Basically, the calculation procedure is similar to that of the MUSIC. According to the BS-MUSIC, as shown in FIG. 2, only one receiver 213 is necessary in a similar manner to that of the method of the Document 2, and it is possible to provide a small apparatus at low cost (2:43+). Furthermore, Odachi et al disclose the use of switches 13 which are selectively controlled to connect antennas to a receiver via a selector which selects antenna elements for receiving the arrival wave from the plurality of antenna (4:14+) and wherein a part of a plurality of antenna elements are selected by the selector and a predetermined number of antenna beams are sequentially formed (4:54+). It is possible to change the number of the antenna elements 111, 112, . . . , 11m used for the signal reception, by selectively turning on/off the high-frequency switches 131, 132, . . . , 13m such that a predetermined plurality of antenna beams are sequentially formed. It is well known that a single antenna will provide the lowest resolution beam while increasing the number of antenna elements provides increased resolution. 
While Odachi et al disclose controlling/changing the number of antenna elements to form the antenna beams, Odachi et al do not specifically state that the number is equal to one.  Odachi et al do describe carrying out a rough estimation of arrival direction by using a small number of the antenna elements 111, 112, . . . , 11m. Then, based on a result of this rough estimation, it is possible to carry out a precise estimation of arrival direction by using a large number of the antenna elements 111, 112, . . . , 11m, (7:12+). It is well known in the art that a single antenna will provide the lowest resolution beam while increasing the number of antenna elements provides increased resolution. As such, it would have been obvious to one having ordinary skill in the art to modify Odachi et al by selecting a single antenna element at a time to generate the lowest resolution, i.e. broad beam, in the process of Odachi et al and provide the data to the second memory for subsequent processing via the AoD/AoA algorithm. The teachings of Odachi et al are encompassed by MUSIC as well as its variations as none of its claims are limited to the inclusion of the particular MUSIC variation in the form of the BS-MUSIC algorithm. Moreover, in light of the applicant’s admission in the application as filed, for example at 18:27-19:4 (or [0055] of the PGPUB), “(w)hile this disclosure describes use of the MUSIC algorithm, other angular-domain search-based algorithms may also be used . . . and variations of the MUSIC algorithm may also be used. In each of these, the algorithms use different mathematical formulas to calculate the spectrum, but each calculates a spectrum which can be used in the present disclosure,” the alternative use of MUSIC or variations thereof as angular-domain search-based algorithms for  an AoD/AoA algorithm would have been obvious to the skilled artisan.
Claims 7 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Odachi et al in view of either one of Mondal et al (WO2018064348), previously cited, or Braun et al (20160323757).
Odachi et al teach the subject matter substantially as claimed as set forth above but do not appear to specify the additional “pre-searches.”
Mondal et al disclose the conventionality of a hierarchical beam search process wherein level 1 and level 2 encompass first and second pre-searches with decreasing search ranges and level 3 encompasses a search with a further decreasing search range, see for example FIG. 5.  Similarly, Braun et al disclose the conventionality of hierarchical beam searching using sub-sectorization to provide a faster procedure to determine an optimal direction, see for example FIG. 4 and its description.
It would have been obvious to one having ordinary skill in the art to modify Odachi et al by incorporating the teachings of hierarchical beam searching using a plurality of stages in view of the conventionality of such as disclosed by each of Mondal et al and Braun et al since use of a known technique to improve similar devices methods, or products in the same way is an exemplary rationale that supports a conclusion of obviousness, see KSR Int' l Co. v. Teleflex Inc. Here, the use of an hierarchical beam search provides a predictable result associated with determining angular information obtained by successively searching smaller beam search ranges using higher resolution beams while reducing the requirements of searching the entire search area with a narrow beam and thus reduce the amount of data and time required to provide an optimal angle of arrival/departure.
Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Odachi et al in view of either one of Kalliola et al (20070197229) or Wolf et al (6,933,889).
Odachi et al teach the subject matter substantially as claimed as set forth above but do not specify an indicator to inform an operator of the angle of departure or spatial position.
Kalliola et al disclose the conventionality of a system and method for direction finding in a wireless communication device WCD including the use of direction information (ascertained such as by beamforming techniques [0061]) to provide display of wayfinding information such as directional information [0086] and spatial positioning [0090]. 
Wolf et al disclose conventional uses for determined direction information, including a display 625 of direction for wayfinding and spatial positioning, see for example FIGs. 5A and 5B. 
It would have been obvious to one having ordinary skill in the art to modify Odachi et al by incorporating a display to provide directional guidance to an operator in view of the teachings of either Kalliola et al or Wolf et al in light of the conventionality of such as well as the predictable results of providing an operator with a display as an interface to guide the operator since combining prior art elements according to known methods to yield predictable results is an exemplary rationale that supports a conclusion of obviousness, see KSR Int' l Co. v. Teleflex Inc. Clearly, the documents of Kalliola et al and Wolf et al in combination with Odachi et al show that the prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference and since the addition of a display would perform the same function in Odachi et al it does in either Kalliola et al or Wolf et al.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY C ISSING whose telephone number is (571)272-6973. The examiner can normally be reached Mon-Thurs 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on 571 272 6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GREGORY C. ISSING
Primary Examiner
Art Unit 3646



/Gregory C. Issing/Primary Examiner, Art Unit 3646